Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 1 of 15 PageID 11740




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  UMG RECORDINGS, INC., et al.,

         Plaintiffs,
                                                       Case No. 8:19-cv-710-MSS-TGW
  v.

  BRIGHT HOUSE NETWORKS, LLC

         Defendant.


           BRIGHT HOUSE NETWORKS, LLC’S MOTION TO COMPEL

         Bright House Networks, LLC (“Bright House”) brings this motion to compel

  Plaintiffs to comply with their discovery obligations by producing declarations

  detailing Plaintiffs’ U.S. streaming revenue for the years of 2012 to 2016 in lieu of

  deposition testimony on related Rule 30(b)(6) deposition topics, which Plaintiffs

  committed to providing over five weeks ago but then abruptly refused to do by the fact

  discovery deadline. Bright House regrets that Plaintiffs’ failure to abide by their

  discovery obligations by the Court-mandated deadline has necessitated this motion.

                                             BACKGROUND

         On May 28, 2021, Bright House served Plaintiffs, which are comprised of the

  three Record Company Plaintiffs and the three Music Publishing Plaintiffs,1 with six


  1
     There are 62 individual Plaintiff entities in this matter, which have been grouped consistently by
  both sides into six groups as follows: (1) the “Sony Record Company Plaintiffs”; (2) the “Warner
  Record Company Plaintiffs”; (3) the “Universal Record Company Plaintiffs”; (4) the “Sony Music
  Publishing Plaintiffs”; (5) the “Universal Music Publishing Plaintiff Group”; and (6) the “Warner
  Music Publishing Plaintiff Group.” Specifically, the Plaintiffs grouped the individual entities into



                                                   1
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 2 of 15 PageID 11741




  notices of deposition pursuant to Federal Rule of Civil Procedure 30(b)(6). Exs. 2-7.

  Topic 21 for all the Record Company Plaintiffs and Topic 17 for all the Music

  Publisher Plaintiffs are identical: “Your streaming revenues, including but not limited

  to revenues earned from platforms such as Apple Music, Spotify, Pandora, Google

  Play Music, iHeart Radio, Amazon Music, SoundCloud, and TuneIn, including any

  annual increases in revenues earned, from 2012 to 2019.” Almost two months later,

  Plaintiffs served their responses and objections, originally refusing to designate

  witnesses to testify on these topics.2 Exs. 8-9. As part of Bright House’s larger effort

  to accommodate Plaintiffs and reduce the burden on all parties associated with taking

  and defending Rule 30(b)(6) depositions, Bright House agreed to forego seeking

  testimony on these topics if Plaintiffs agreed to provide declarations stating their

  streaming revenues. After a thorough meet and conferral process, including two

  telephone conferences in late July during which counsel discussed the declarations, on

  August 5, 2021, Plaintiffs agreed to provide declarations detailing Plaintiffs’ U.S.

  streaming revenue for the years of 2012 to 2016 in lieu of providing witnesses on these




  these six groups in their initial disclosures. Ex. 1. Accordingly, Bright House served six separate Rule
  30(b)(6) notices of deposition upon each these six groups. The parties have also consistently organized
  the six Plaintiff groups into two higher-level Plaintiff groups: the “Record Company Plaintiffs” and
  the “Music Publishing Plaintiffs.”
  2
     The Record Company Plaintiffs served one joint set of objections and responses in response to
  Bright House’s three separate notices of Rule 30(b)(6) depositions. The Music Publishing Plaintiffs
  did the same.




                                                     2
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 3 of 15 PageID 11742




  topics.3 Ex. 10, Aug. 5, 2021 A. Kaplan Email (“We can accept the proposal on annual

  streaming revenue, but limited to the years 2012-2016”).                         Plaintiffs further

  memorialized this agreement in their amended responses and objections dated August

  10, 2021, which stated in relevant part: “In light of the agreement reached by the

  parties, the [Record Company Plaintiffs and Music Publishing Plaintiffs] will each

  provide a declaration stating their annual U.S. streaming revenue for the years 2012

  to 2016 in place of any deposition testimony on this topic.” 4 Exs. 11-12.

         Counsel for Bright House repeatedly followed up with Plaintiffs on the status of

  the declarations, citing the approaching fact discovery deadline. See Ex. 10, Aug. 10,

  2021 K. Akopjan Email (“Please provide the declaration that provides each Plaintiff

  Group’s annual U.S. streaming revenue for the years from 2012 to 2016 by the end of

  this week.”); Ex. 10, Aug. 30, 2021 K. Akopjan Email (“We write to follow up on the

  declaration that provides each Plaintiff Group’s annual U.S. streaming revenue for the

  years from 2012 to 2016. Please provide an update as soon as possible. We’d like to

  have this finalized this week, as the close of fact discovery is fast approaching.”); Ex.

  13, Sept. 7, 2021 K. Akopjan Email (“We write to follow up on the declaration that

  provides each Plaintiff Group’s annual U.S. streaming revenue for the years from 2012



  3
    Bright House originally requested streaming revenue for the years of 2012 to 2019. As a compromise
  and to avoid burdening the Court with a dispute, Bright House agreed to forego Plaintiffs’ streaming
  revenue for 2017 to 2019.
  4
      Consistent with their original responses and objections (see supra n. 2), the Record Company
  Plaintiffs served one joint set of amended objections and responses in response to Bright House’s three
  separate notices of Rule 30(b)(6) depositions, and the Music Publishing Plaintiffs did the same.




                                                    3
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 4 of 15 PageID 11743




  to 2016. It has been almost a month since Plaintiffs committed to producing such

  declaration, yet we have received no declaration or update.”); Ex. 10, Sept. 10, 2021

  K. Akopjan Email (“We need the declaration no later than Monday, as the close of

  fact discovery is on Wednesday.”); Ex. 10, Sept. 14, 2021 K. Akopjan Email (“We

  need the declaration from Plaintiffs as soon as possible today.”).

        For the first time, on September 14, 2021, the day before the close of fact

  discovery, Plaintiffs notified Bright House that they will not produce the declarations

  by the close of fact discovery. Ex. 10, Sept. 14, 2021 A. Kaplan Email (“We are

  working on assembling the information for the declarations and will be providing the

  declarations to you. They will not be ready today but we are aiming to have them to

  you by the end of the week.”).

        Given Plaintiffs’ unjustifiable delay and failure to produce the promised

  declarations by the Court-mandated fact discovery deadline (see Dkt. 314), Bright

  House has no choice but to file this motion to compel in order to preserve its rights to

  obtain this discovery.

                                   LEGAL STANDARD

        Federal Rule of Civil Procedure 26(b) provides for discovery into “any

  nonprivileged matter that is relevant to any party’s claim or defense and proportional

  to the needs of the case.” Fed. R. Civ. P. 26(b)(1). All discovery must be completed

  by the deadline set forth by the Court’s case management and scheduling order. See

  Dkt. 314 (“Each party shall timely serve discovery requests so that the Rules allow for

  a response prior to the discovery deadline. The Court may deny as untimely all


                                             4
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 5 of 15 PageID 11744




  motions to compel filed after the discovery deadline.”); Middle District Discovery, A

  Handbook on Civil Discovery Practice in the United States District Court for the

  Middle District of Florida (Feb. 1, 2021), Section I. F.1. (“The Court follows the rule

  that the completion date means that all discovery must be completed by that date.”)

  (emphasis added). “The Court expects the parties to address discovery disputes

  promptly, meaning before the discovery deadline passes. . . . To read the rule otherwise

  would make meaningless the Court’s case-management schedule.” See Washington v.

  Sch. Bd. of Hillsborough Cty., 2010 WL 11507715, at *2 (M.D. Fla. May 5, 2010); see

  also Schauer v. Southwest Acceptance Finance, Inc. Profit Sharing Plan, 2006 WL 1822833,

  at *1 (M.D. Fla. June 29, 2006) (denying motion to compel filed after the close of

  discovery as untimely); Homes & Land Affiliates, LLC v. Homes & Loans Magazine, LLC,

  2008 WL 4186989, at *2 (M.D. Fla. Sept. 8, 2008) (finding a motion to compel filed

  four days past the discovery deadline untimely); Beltway Cap., LLC v. Cmty. Champions

  Corp., 2020 WL 1674275, at *1-2 (M.D. Fla. Jan. 16, 2020) (denying a motion to

  compel filed after the close of discovery as untimely including because the scheduling

  order stated “Each party shall timely serve discovery requests so that the Rules allow

  for a response prior to the discovery deadline. The Court may deny as untimely all

  motions to compel filed after the discovery deadline.”).




                                             5
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 6 of 15 PageID 11745




                                                 ARGUMENT

  I.      RECORD COMPANY PLAINTIFFS SHOULD BE ORDERED TO
          PRODUCE DECLARATIONS STATING THEIR U.S. STREAMING
          REVENUE FROM 2012 TO 2016 (RULE 30(b)(6) TOPIC 21).

         TOPIC 215: Your streaming revenues, including but not limited to revenues
  earned from platforms such as Apple Music, Spotify, Pandora, Google Play Music,
  iHeart Radio, Amazon Music, SoundCloud, and TuneIn, including any annual
  increases in revenues earned, from 2012 to 2019.

         OBJECTIONS: Record Company Plaintiffs object to this Topic to the extent it
  is overbroad, not relevant, and not proportional to the needs of the case, and thus
  exceeds the scope of discoverable matters under Federal Rule of Civil Procedure 26.
  For example, Record Company Plaintiffs object to the Topic’s request for testimony
  on “streaming revenues” and “annual increases in revenues earned” as the terms are
  vague, ambiguous, undefined, and potentially encompassing a wide range of
  information irrelevant to this case. Record Company Plaintiffs object to the Topic to
  the extent it is not limited to a relevant geographical area.

          Record Company Plaintiffs object to this Topic insofar as it seeks information
  that is unreasonably cumulative or duplicative of BHN’s written discovery requests,
  that is publicly available, that is already in the possession, custody, or control of BHN
  or BHN’s counsel, that is of no greater burden for BHN to obtain than for Record
  Company Plaintiffs to obtain, or that is obtainable from some other source that is more
  convenient, less burdensome, or less expensive, and/or to the extent that compliance
  would be unduly burdensome, expensive, or oppressive. Record Company Plaintiffs
  object to this Topic insofar as it seeks information that is irrelevant to any claim or
  defense in the case.

        RESPONSE: In light of these objections, Record Company Plaintiffs will not
  designate a witness to testify on this Topic.

        AMENDED RESPONSE: In light of the agreement reached by the parties, the
  Record Company Plaintiffs will each provide a declaration stating their annual U.S.
  streaming revenue for the years 2012 to 2016 in place of any deposition testimony on

  5
     Topic 21 in Bright House’s Rule 30(b)(6) notices to each of the three Record Company Plaintiffs is
  identical. As noted above (see supra n. 2 & 4), the Record Company Plaintiffs served one joint set of
  responses and objections and amended responses and objections to Bright House’s Rule 30(b)(6)
  notices. Bright House is cognizant of this Court’s standing order directing parties to quote each request
  and response in full, immediately followed by argument regarding the request. Given that the noticed
  topic is identical in substance and that there is only one operative response, Bright House has listed it
  once here (instead of three times) in the interests of efficiency and clarity.


                                                     6
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 7 of 15 PageID 11746




  this topic.

         Plaintiffs have committed to producing declarations stating their annual U.S.

  streaming revenue for the years 2012 to 2016, but failed to do so by the close of fact

  discovery—September 15, 2021. There is no dispute as to whether the requested

  information should be produced.6               Plaintiffs first committed to producing the

  declarations on August 5, 2021, over five weeks ago (see Ex. 10), and have repeatedly

  represented that they will produce the declarations. See e.g., Ex. 10, Sept. 15, 2021 A.

  Kaplan Email (“We have given you our commitment to provide the declarations and

  we will do so.”). The unfortunate issue that Bright House has been forced to bring to

  the Court’s attention is that Plaintiffs have failed to abide by their commitment and

  discovery obligations by the Court-mandated deadline for fact discovery.

         Plaintiffs have failed to set forth any justification for why they did not produce

  the information by the close of fact discovery. Instead, the day before the close of fact

  discovery, Plaintiffs informed Bright House for the first time that they would not

  produce the declarations by the fact discovery deadline, and then tried to justify their

  conduct by claiming Plaintiffs “never committed to a date-certain by which [Plaintiffs]

  would provide them.” See Ex. 10, Sept. 15, 2021 A. Kaplan Email. Plaintiffs’ position

  is at odds with the very clear directive that has been given to the parties to complete



  6
     As background, Plaintiffs’ revenues from streaming through ISP services is relevant to understand,
  among other things, the benefits Plaintiffs may have received from Bright House’s internet services to
  offset any alleged harm that stemmed from Bright House’s internet services, and the equity of Plaintiffs
  obtaining a windfall to the extent they profited through streaming internet services during the relevant
  period.


                                                     7
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 8 of 15 PageID 11747




  discovery by the close of fact discovery. See Dkt. 314 (setting September 15, 2021 as

  the deadline for close of fact discovery and motions to compel and noting that “the

  Court may deny as untimely all motions to compel filed after the discovery deadline.”);

  Dkt. 313 (“No further extensions will be granted absent highly extenuating

  circumstances.”).

        The close of fact discovery set by the Court is September 15, 2021. See Dkt. 314.

  Plaintiffs are required to abide by the Court’s Case Management and Scheduling

  Order. See Middle District Discovery, A Handbook on Civil Discovery Practice in the

  United States District Court for the Middle District of Florida (Feb. 1, 2021), Section

  I. F.1. (“The Court follows the rule that the completion date means that all discovery

  must be completed by that date.”) (emphasis added). There is no basis for Plaintiffs

  to unilaterally decide that they can provide information after the close of fact discovery

  when the information was first requested in May 2021, over three months ago. Bright

  House had a reasonable expectation that the declarations would be produced prior to

  the close of fact discovery. Indeed, counsel for Bright House repeatedly cited the fact

  discovery deadline when following up on the status of the declarations. See e.g., Ex.

  10, Aug. 30, 2021 K. Akopjan Email (“We write to follow up on the declaration that

  provides each Plaintiff Group’s annual U.S. streaming revenue for the years from 2012

  to 2016. Please provide an update as soon as possible. We’d like to have this finalized

  this week, as the close of fact discovery is fast approaching.”) (emphasis added); Ex.

  13, Sept. 7, 2021 K. Akopjan Email (“We write to follow up on the declaration that




                                              8
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 9 of 15 PageID 11748




  provides each Plaintiff Group’s annual U.S. streaming revenue for the years from 2012

  to 2016. It has been almost a month since Plaintiffs committed to producing such

  declaration, yet we have received no declaration or update.”); Ex. 10, Sept. 10, 2021

  K. Akopjan Email (“We need the declaration no later than Monday, as the close of

  fact discovery is on Wednesday.”) (emphasis added).

        Plaintiffs’ failure to timely provide the streaming revenue declarations is also

  extraordinary considering the significant accommodations and concessions Bright

  House made in negotiating the Plaintiffs’ Rule 30(b)(6) depositions. Due to the

  breadth of the claims asserted by the Plaintiffs, each of Bright House’s Rule 30(b)(6)

  notices served on the Plaintiff groups included over 60 topics.         But, instead of

  demanding a corporate witness from Plaintiffs on all of the topics, Bright House agreed

  to forego deposition testimony on most of these topics as part of the parties’ agreement

  to cross-use Plaintiffs’ Rule 30(b)(6) deposition testimony from the related matter

  captioned Warner Bros. Records, Inc. v. Charter Commc’ns, Inc., 1:19-cv-00874 (D. Colo.).

        In addition, Bright House has been restrained in its use of witness’ time during

  the depositions. As an example, Bright House conducted the depositions of all of

  Plaintiffs’ Rule 30(b)(6) witnesses, including what Bright House believes to be

  Plaintiffs’ key trial witnesses, in fewer than 18 hours. Plaintiffs, on the other hand,

  have conducted over 80 hours of depositions to date.

        Against the backdrop of these accommodations, Plaintiffs’ failure to adhere to

  their discovery commitments and obligations, despite having ample amount of time to

  do so, is unwarranted. It has been over 40 days since Plaintiffs committed to providing

                                             9
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 10 of 15 PageID 11749




   the declarations and Plaintiffs have not only failed to provide the declarations, but

   have not given a date certain by which they will provide the declarations, and have not

   given any justifiable excuse for the delay. Bright House respectfully requests the Court

   to compel each Record Company Plaintiff to produce the promised declarations, or in

   the alternative, produce witnesses to testify as to Topic 21 in Rule 30(b)(6) depositions

   by October 1, 2021, or as soon thereafter as the Court deems appropriate, so that Bright

   House is not further prejudiced by being deprived of the information in time to prepare

   for its expert reports, which are due on November 5, 2021.


   II.    MUSIC PUBLISHING PLAINTIFFS SHOULD BE ORDERED TO
          PRODUCE DECLARATIONS STATING THEIR U.S. STREAMING
          REVENUE FROM 2012 TO 2016 (RULE 30(b)(6) TOPIC 17).

          TOPIC 177: Your streaming revenues, including but not limited to revenues
   earned from platforms such as Apple Music, Spotify, Pandora, Google Play Music,
   iHeart Radio, Amazon Music, SoundCloud, and TuneIn, including any annual
   increases in revenues earned, from 2012 to 2019.

          OBJECTIONS: Music Publishing Plaintiffs object to this Topic to the extent it
   is overbroad, not relevant, and not proportional to the needs of the case, and thus
   exceeds the scope of discoverable matters under Federal Rule of Civil Procedure 26.
   For example, Music Publishing Plaintiffs object to the Topic’s request for testimony
   on “streaming revenues” and “annual increases in revenues earned” as the terms are
   vague, ambiguous, undefined, and potentially encompassing a wide range of
   information irrelevant to this case. Music Publishing Plaintiffs object to the Topic to
   the extent it is not limited to a relevant geographical area.

           Music Publishing Plaintiffs object to this Topic insofar as it seeks information
   that is unreasonably cumulative or duplicative of BHN’s written discovery requests,
   that is publicly available, that is already in the possession, custody, or control of BHN

   7
      Topic 17 in Bright House’s Rule 30(b)(6) notices to each of the three Music Publishing Plaintiffs is
   identical. As noted above (see supra n. 2 & 4), the Music Publishing Plaintiffs served one joint set of
   responses and objections and amended responses and objections to Bright House’s 30(b)(6) notices.
   Given that the noticed topic is identical in substance and that there is one operative response, Bright
   House has listed it once here (instead of three times) in the interests of efficiency and clarity.


                                                     10
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 11 of 15 PageID 11750




   or BHN’s counsel, that is of no greater burden for BHN to obtain than for Music
   Publishing Plaintiffs to obtain, or that is obtainable from some other source that is
   more convenient, less burdensome, or less expensive, and/or to the extent that
   compliance would be unduly burdensome, expensive, or oppressive. Music Publishing
   Plaintiffs object to this Topic insofar as it seeks information that is irrelevant to any
   claim or defense in the case.

         RESPONSE: In light of these objections, Music Publishing Plaintiffs will not
   designate a witness to testify on this Topic.

          AMENDED RESPONSE: In light of the agreement reached by the parties, the
   Music Publishing Plaintiffs will each provide a declaration stating their annual U.S.
   streaming revenue for the years 2012 to 2016 in place of any deposition testimony on
   this topic.

         Topic 17 in the Rule 30(b)(6) deposition notices served on the Music Publishing

   Plaintiffs seeks the same information as Topic 21 in the Rule 30(b)(6) deposition

   notices served on the Record Company Plaintiffs, and all the procedural history and

   arguments provided above apply with equal force to these notices.            The Music

   Publishing Plaintiffs agreed to each provide a declaration stating their annual U.S.

   streaming revenue for the years 2012 to 2016 in place of any deposition testimony on

   this topic. The Music Publishing Plaintiffs have failed to produce the declarations by

   the close of fact discovery. Accordingly, Bright House respectfully requests that the

   Court compel each Music Publishing Plaintiff to produce the promised declarations,

   or in the alternative, produce witnesses to testify as to Topic 17 in Rule 30(b)(6)

   depositions by October 1, 2021, or as soon thereafter as the Court deems appropriate.

                                      CONCLUSION

         For the aforementioned reasons, Bright House respectfully requests that the

   Court order Plaintiffs to produce declarations stating their annual U.S. streaming



                                              11
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 12 of 15 PageID 11751




   revenue for the years 2012 to 2016, or in the alternative, produce witnesses to testify

   as to Topic 21 and Topic 17 in Rule 30(b)(6) depositions by October 1, 2021, or as

   soon thereafter as the Court deems appropriate.




                                             12
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 13 of 15 PageID 11752




   Dated: September 15, 2021               Respectfully submitted,


   Jennifer A. Golinveaux (pro hac vice)   /s/ Andrew H. Schapiro
   WINSTON & STRAWN LLP                    Andrew H. Schapiro (pro hac vice)
   101 California Street, 35th Floor       Nathan A. Hamstra (pro hac vice)
   San Francisco, CA 94111                 Allison Huebert (pro hac vice)
   Tel: (415) 591-1506                     QUINN EMANUEL URQUHART &
   Email: jgolinveaux@winston.com          SULLIVAN, LLP
                                           191 N. Wacker Drive, Suite 2700
   Michael S. Elkin (pro hac vice)         Chicago, IL 60606
   WINSTON & STRAWN LLP                    Tel: (312) 705-7400
   200 Park Avenue                         Email: andrewschapiro@quinnemanuel.com
   New York, NY 10166                      Email: nathanhamstra@quinnemanuel.com
   Tel: (212) 294-6700                     Email: allisonhuebert@quinnemanuel.com
   Email: melkin@winston.com
                                           Todd A. Anten (pro hac vice)
   Erin R. Ranahan (pro hac vice)          Jessica Rose (pro hac vice)
   WINSTON & STRAWN LLP                    QUINN EMANUEL URQUHART &
   333 S. Grand Avenue, 38th Floor         SULLIVAN, LLP
   Los Angeles, CA 90071                   51 Madison Avenue, 22nd Floor
   Tel: (213) 615-1933                     New York, NY 10010
   Email: eranahan@winston.com             Tel: (212) 849-7192
                                           Email: toddanten@quinnemanuel.com
   Michael L. Brody (pro hac vice)         Email: jessicarose@quinnemanuel.com
   WINSTON & STRAWN LLP
   35 W. Wacker Drive                      Charles K. Verhoeven (pro hac vice)
   Chicago, IL 60601                       David Eiseman (pro hac vice)
   Tel: (312) 558-5600                     Linda Brewer (pro hac vice)
   E-mail: mbrody@winston.com              Michelle A. Clark (pro hac vice)
                                           QUINN EMANUEL URQUHART &
                                           SULLIVAN, LLP
                                           50 California Street, 22nd Floor
                                           San Francisco, CA 94111
                                           Tel: (415) 875-6600
                                           Email: charlesverhoeven@quinnemanuel.com
                                           Email: davideiseman@quinnemanuel.com
                                           Email: lindabrewer@quinnemanuel.com
                                           Email: michelleclark@quinnemanuel.com
                                           William J. Schifino, Jr.
                                           Florida Bar No. 564338
                                           GUNSTER, YOAKLEY & STEWART, P.A.
                                           401 E. Jackson Street, Suite 2500
                                           Tampa, FL 33602
                                           Tel: (813) 228-9080
                                           Email: bschifino@gunster.com

                                           Counsel for Defendant
                                           Bright House Networks, LLC




                                             13
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 14 of 15 PageID 11753




                      R. 3.01(g) CERTIFICATION OF COUNSEL

         Pursuant to Local Rule 3.01(g), counsel for Bright House states that it conferred

   with counsel for Plaintiffs regarding the relief sought in this motion, and the parties

   were unable to reach agreement on resolution of the relief sought in this motion.

   Counsel for Bright House contacted counsel for Plaintiffs before bringing this motion

   to provide notice of its filing, explaining that Bright House would be forced to file this

   motion if Plaintiffs failed to provide the promised declarations by the close of fact

   discovery. Plaintiffs failed to provide the promised declarations today or even a date-

   certain by which Plaintiffs would provide the promised declarations, and therefore it

   appears the parties remain at an impasse. The parties conferred by means of email on

   September 14, 2021 and September 15, 2021. Counsel for Bright House also attempted

   to reach counsel for Plaintiffs by telephone on September 14, 2021 and left a voicemail.

   Plaintiffs’ counsel responded by email but did not return the call. In addition to these

   recent conferral efforts, counsel for Bright House had previously discussed the

   streaming revenue declarations with counsel for Plaintiffs via telephonic conferences

   held in July.

                                                          /s/ Andrew H. Schapiro
                                                          Andrew H. Schapiro




                                              14
Case 8:19-cv-00710-MSS-TGW Document 340 Filed 09/15/21 Page 15 of 15 PageID 11754




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 15, 2021, I caused a true and correct

   copy of the foregoing and all supporting materials thereto to be filed electronically with

   the Clerk of the Court using the CM/ECF system, which will send a notice of

   electronic filing to all counsel of record.

                                                      /s/ Andrew H. Schapiro
                                                      Andrew H. Schapiro




                                                 15
